Citation Nr: 0905016	
Decision Date: 02/11/09    Archive Date: 02/13/09

DOCKET NO.  04-41 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received 
sufficient to reopen a previously disallowed claim of 
entitlement to service connection for diffuse muscle and 
joint pain and numbness in the extremities, to include as due 
to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1989 to June 
1992; he also served on active duty for training (ADT) from 
June 1987 to July 1987.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating determination of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Milwaukee, Wisconsin.  The issue before the Board 
today was remanded in July 2007 for further procedural 
development.  As discussed below, the Board finds that there 
was substantial compliance with its remand; thus, the Board 
may proceed with a decision at this time.  See Stegall v. 
West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  VA properly notified the veteran of an April 1998 RO 
rating decision that denied a claim of entitlement to service 
connection for diffuse muscle and joint pain and numbness in 
the extremities, to include as due to an undiagnosed illness, 
as well as his appellate rights; however, the veteran did not 
perfect an appeal of this rating decision.

2.  Evidence associated with the claims file after the RO's 
last final denial in April 1998 is new evidence; however, 
when considered with the previous evidence of record, this 
evidence is not so significant that it must be considered in 
order to fairly decide the merits of the veteran's previously 
disallowed claim.


CONCLUSIONS OF LAW

1.  The April 1998 rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has not been submitted, and the 
claim of entitlement to service connection for diffuse muscle 
and joint pain and numbness in the extremities, to include as 
due to an undiagnosed illness, is not reopened.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the veteran provide any 
evidence in her possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the veteran provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A July 2007 letter 
expressly told him to provide any relevant evidence in his 
possession.  See Pelegrini II, 18 Vet App. at 120.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence - evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants.  Because these requirements define particular 
types of evidence, when providing the notice required by the 
VCAA it is necessary, in most cases, for VA to inform 
claimants seeking to reopen a previously and finally 
disallowed claim of the unique character of evidence that 
must be presented.  This notice obligation, however, does not 
modify the requirements discussed above.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In other words, VA must 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and VA must notify the claimant 
of the evidence and information that is necessary to 
establish his or her entitlement to the underlying claim for 
the benefit sought.

After careful review of the record, the Board finds that July 
1999 and July 2007 letters satisfied the duty to notify 
provisions.  In this regard, these letters notified the 
veteran of the evidence and information necessary to 
establish entitlement to his underlying claim to service 
connection for diffuse muscle and joint pain and numbness in 
his extremities, to include as due to an undiagnosed illness.  
The July 2007 letter also provided appropriate notice 
regarding what constituted new and material evidence, and 
specifically informed him what evidence and information was 
necessary to reopen his previously disallowed claim.  The 
July 2007 letter advised the veteran of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
Finally, this letter notified the veteran of the evidence and 
information necessary to establish an effective date and 
disability rating.  See Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

The Board observes that the July 2007 letter notified the 
veteran that he must submit evidence which was not previously 
submitted to VA which pertains to the reason his claim was 
previously denied.  Although this is not an exact recitation 
of the applicable 'new and material evidence' standard as 
propounded in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the Board finds that this statement provides sufficient Kent 
notice as directed in its July 2007 remand.  Therefore, the 
Board concludes that there was substantial compliance with 
the remand.  Stegall, supra.  Moreover, the Board is 
satisfied that even if the July 2007 letter was deemed 
insufficient, the veteran, through his representative, 
demonstrated actual knowledge of the Hodge standard.  See 
Appellant's Post-Remand Brief dated November 18, 2008.  See 
also Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  
Thus, remanding this appeal for additional Kent notice would 
only result in further delay to this appeal with no obvious 
benefit flowing to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Although the July 2007 letter was sent to the veteran after 
the initial adjudication of the veteran's claim, the Board 
finds that any timing defect was harmless error.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  In this 
regard, the notice provided to the veteran in this letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
case was readjudicated and a July 2008 supplemental statement 
of the case was provided to the veteran.  See Pelegrini II, 
supra; Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (a 
(supplemental) statement of the case that complies with all 
applicable due process and notification requirements 
constitutes a readjudication decision).

In light of the above, the Board finds that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

The Board also finds that the there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  In this regard, the veteran's service 
treatment records are associated with the claims folder, as 
well as all relevant VA and non-VA treatment records.  The 
veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  No medical examination was provided by VA 
concerning the veteran's claim.  However, VA is under no duty 
to provide a VA examination when a veteran is requesting that 
a previously disallowed claim be reopened.  38 C.F.R. 
§ 3.159(c)(4)(C)(iii) (2008).  


Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, the veteran may 
request that VA reopen his claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  The veteran's 
request to reopen his previously disallowed claim was 
received in March 1999.  Thus, the applicable standard for 
new and material evidence is that outlined in Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).  Specifically, 'new and 
material evidence' is that evidence not previously submitted 
to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant and which is, by 
itself or in combination with other evidence, so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  Id.  See also 38 C.F.R. § 3.156(a) 
(2001).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist the veteran in developing the facts 
necessary for his claim has been satisfied.

Regarding whether any newly received evidence is material, 
the veteran does not have to demonstrate that the new 
evidence would probably change the outcome of the prior 
denial.  Rather, it is important that there be a complete 
record upon which the claim can be evaluated, and some new 
evidence may contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability.  Hodge, 155 F.3d at 1363.

At the time of the prior final denial in this matter, as 
issued in an April 1998 RO rating decision, the evidence 
under consideration consisted of the veteran's service 
treatment and personnel records, VA treatment records dated 
from June 1992 through March 1997, various Compensation and 
Pension (C&P) examination reports, and various lay statements 
by the veteran.  The RO indicated in its April 1998 denial 
that it was denying the veteran's claim for service 
connection because the competent evidence of record failed to 
demonstrate that the veteran's complaints of diffuse muscle 
and joint pain, including in his knees, neck, and back, and 
numbness in the extremities constituted an undiagnosed 
illness or a diagnosed disability related to service.  
Rather, as indicated by a December 1997 C&P examination, the 
veteran's symptoms were psychosomatic in nature and most 
likely attributable to his service-connected psychiatric 
disability.  

The veteran was notified of the April 1998 rating decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  In March 1999, the veteran submitted a request to 
reopen his previously disallowed claim.  The RO denied his 
claim as not being well-grounded in a November 1999 rating 
decision.  The veteran's claim was then readjudicated on its 
merits in a July 2002 RO rating decision in light of the 
newly enacted VCAA.  The veteran timely appealed that 
decision and the issue is now before the Board for appellate 
review.  

Although the RO appears to have reopened the veteran's 
previously disallowed claim, the Board notes that it is not 
bound by such decision.  In this regard, the preliminary 
question of whether a previously denied claim should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider the underlying claim on its 
merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996).  

Following the RO's denial in April 1998, additional evidence 
was associated with the claims file, including more 
statements from the veteran, a number of lay statements from 
persons acquainted with the veteran, additional VA treatment 
records dated through September 2006, additional C&P 
examination reports, and private treatment records from the 
Spooner Health System and the Duluth Clinic.  These records 
and lay statements show that since the April 1998 denial, the 
veteran has made various continued complaints of diffuse 
muscle and joint pain and numbness in his extremities.  See, 
e.g., VA Treatment Record dated April 1, 1999; VA History and 
Physical Record dated May 11, 2000; VA Neurology Record dated 
October 5, 2001; Spooner Family Practice Record dated July 
10, 2000.  However, despite evidence of continued 
symptomatology, there continues to be no medical basis for 
the veteran's complaints which might indicate an undiagnosed 
illness, nor is there any indication that his symptoms are 
not psychosomatic in nature or otherwise related to military 
service.  

The Board finds that the additional evidence submitted by the 
veteran in support of his claim, while new, is not material.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  In this 
regard, the evidence of record at the time of the April 1998 
denial demonstrated diagnosed right knee, neck, and back 
disabilities, but no competent evidence linking such 
disabilities to military service.  As for the veteran's 
diffuse muscle and joint pain complaints, including numbness 
of the extremities, there was no objective medical evidence 
to support his subjective complaints.  There was also a 
competent medical opinion of record which indicated that the 
veteran's complaints were most likely attributable to his 
service-connected psychiatric disability.  As noted above, 
the evidence submitted in conjunction with the veteran's 
request to reopen his claim for service connection continues 
to show that the veteran complains of diffuse muscle and 
joint pain and numbness in the extremities for which there 
are no objective clinical findings.  This new evidence is 
clearly both cumulative and redundant of the previous record.  
As such, the Board holds that the newly submitted evidence is 
not so significant that it must be considered in order to 
fairly decide the merits of this claim.  See Hodge, supra.  
The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for diffuse muscle 
and joint pain and numbness in the extremities, to include as 
due to an undiagnosed illness, must therefore be denied.  See 
Smith, supra; 38 C.F.R. § 3.156(a).


	(CONTINUED ON NEXT PAGE)


ORDER

The veteran's request to reopen his previously disallowed 
claim of entitlement to service connection for diffuse muscle 
and joint pain and numbness in the extremities, to include as 
due to an undiagnosed illness, is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


